19-3623 (L)
United States v. Dawkins, Code




                                       In the
              United States Court of Appeals
                          For the Second Circuit


                               August Term, 2020
                       Nos. 19-3623 (L) and 19-3643 (Con)

                           UNITED STATES OF AMERICA,
                                    Appellee,

                                          v.

                       CHRISTIAN DAWKINS, MERL CODE,
                            Defendants-Appellants,

        LAMONT EVANS, EMANUEL RICHARDSON, ANTHONY BLAND,
                           Defendants. 1



               Appeal from the United States District Court
                   for the Southern District of New York
         Nos. 17-cr-684-4 and 17-cr-684-5 — Edgardo Ramos, Judge



                            ARGUED: OCTOBER 22, 2020
                             DECIDED: JUNE 4, 2021

           Before: RAGGI, SULLIVAN, and NARDINI, Circuit Judges.

1   The Clerk of Court is directed to amend the caption as set forth above.
       On appeal from conspiratorial and substantive bribery convictions in the
United States District Court for the Southern District of New York (Edgardo
Ramos, J.), see 18 U.S.C. §§ 371, 666(a)(2), the defendants argue that § 666(a)(2) does
not cover their scheme to bribe college basketball coaches and is unconstitutional
as applied to them. They maintain that § 666 requires a nexus between the “agent”
to be influenced or rewarded and the federal funds received by their organization,
and that the “business” of a federally funded organization, to which the bribery
scheme is connected, must be commercial in nature. Additionally, they argue that
various evidentiary and instructional rulings were erroneous and warrant vacatur
of their convictions. AFFIRMED.


                          DAVID ALLEN CHANEY, JR., Chaney Legal Services,
                          LLC, Greenville, SC, (Steven A. Haney, Haney
                          Law Group PLLC, Southfield, MI, on the brief), for
                          Defendants-Appellants

                          ROBERT L. BOONE, Assistant United States
                          Attorney (Eli J. Mark, Noah D. Solowiejczyk,
                          Thomas McKay, Assistant United States
                          Attorneys, on the brief), for Audrey Strauss, United
                          States Attorney for the Southern District of New
                          York, New York, NY, for Appellee




                                          2
WILLIAM J. NARDINI, Circuit Judge:

      Defendants-Appellants Christian Dawkins and Merl Code stand convicted

by a jury of conspiracy to commit bribery in violation of 18 U.S.C. §§ 371 and

666(a)(2). Dawkins also stands convicted of substantive bribery in violation of §

666(a)(2). The defendants here appeal their convictions, entered on October 22,

2019, in the United States District Court for the Southern District of New York

(Edgardo Ramos, J.). They argue that § 666(a)(2) does not cover their charged

scheme to bribe college basketball coaches and is unconstitutional as applied to

them. Specifically, they maintain that § 666 requires a nexus between the ”agent”

to be influenced or rewarded and the federal funds received by their organization,

and that the “business” of a federally funded organization, to which the bribery

scheme is connected, must be commercial in nature. Additionally, they argue that

various evidentiary and instructional rulings were erroneous and warrant vacatur

of their convictions. We are unpersuaded by these arguments.

      In 18 U.S.C. § 666, Congress used broad terms to prohibit bribery in relation

to federally funded programs. As relevant here, the statute prohibits certain




                                        3
actions taken “with intent to influence or reward an agent” of a designated

recipient of federal funds, “in connection with any business” of that recipient. The

defendants ask us to shorten the reach of 18 U.S.C. § 666(a)(2), limiting the

universe of “agents” to be influenced and “businesses” involved. But it is not the

role of courts to engraft restrictive language onto statutes. Nor should we cabin a

law that Congress wrote expansively to preserve the integrity of organizations that

receive federal dollars. Today, we follow the logical course charted by

longstanding precedent to reach two conclusions with respect to 18 U.S.C.

§ 666(a)(2): first, the “agent” of a federally funded organization need not have

control over the federal funds, and the agent need not work in a specific program

within the organization that uses those federal dollars; and second, the “business”

of a federally funded organization need not be commercial in nature. With respect

to the defendants’ other challenges on appeal, we identify no reversible error.

Accordingly, we affirm the judgments of conviction.




                                         4
    I.      Overview

         On March 7, 2019, a grand jury returned a Superseding Indictment, charging

Dawkins and Code with conspiracy to commit bribery, 2 see 18 U.S.C. §§ 371,

666(a)(2) (Count One); substantive bribery, see id. §§ 666(a)(2), 2 (Count Two);

conspiracy to commit honest services wire fraud, see id. §§ 1343, 1346, 1349 (Count

Three); and conspiracy to commit Travel Act bribery, see id. §§ 371, 1952(a)(1) &

(a)(3) (Count Six). Dawkins was also individually charged with two substantive

counts of honest services wire fraud. See id. §§ 1343, 1346, 1349, 2 (Counts Four and

Five).

         The indictment alleged a straightforward scheme: Dawkins and Code

planned to pay bribes to basketball coaches at National Collegiate Athletic


2Counts One and Two charged both bribery and gratuity theories under § 666(a)(2), alleging
intent to influence and to reward agents of a federally funded organization. See United States v.
Sun-Diamond Growers of Cal., 526 U.S. 398, 404–05 (1999) (“Bribery requires intent ‘to
influence’ . . . , while illegal gratuity requires only that the gratuity be given or accepted ‘for or
because of’ an . . . act. In other words, for bribery there must be a quid pro quo—a specific intent to
give or receive something of value in exchange for an . . . act. An illegal gratuity, on the other hand,
may constitute merely a reward for some future [or past] act . . . .” (discussing 18 U.S.C. § 201(b)
and (c))). The district court instructed the jury on both theories, and the jury returned general
verdicts of guilt against both defendants on Count One and a general verdict of guilt against
Dawkins on Count Two. But because the parties phrase their arguments on appeal solely in terms
of bribery, for the sake of convenience, our opinion does so as well.




                                                   5
Association (“NCAA”) Division I universities in exchange for the coaches’

agreement to steer their student-athletes toward Dawkins’s sports management

company after leaving college and becoming professional basketball players.

         The defendants moved to dismiss the indictment before trial, challenging

Counts One and Two on the ground that the Government’s allegations failed to

establish two elements of a § 666(a)(2) violation: (1) that the persons intended to

be influenced or rewarded (here basketball coaches) were “agents” of federally

funded organizations, and (2) that the scheme to influence or reward was “in

connection with any business” of these organizations. 18 U.S.C. § 666(a)(2). Upon

consideration of the same arguments pursued by the defendants on their appeal,

the district court orally denied the motion, and the case proceeded to a two-week

trial.

         On May 8, 2019, the jury found Dawkins guilty on Counts One and Two,

and Code guilty on Count One. The jury acquitted the defendants of the remaining

charges. After the verdict, the district court issued a written opinion explaining its

earlier denial of the motion to dismiss. See Doc. No. 244, Dkt. No. 17-cr-684. It then




                                          6
sentenced Dawkins principally to a year and a day in prison, and Code to three

months in prison. Both defendants now appeal their convictions.

      II.      The bribery scheme

            Viewed in the light most favorable to the jury’s verdict, 3 the trial evidence

showed the following.

            Christian Dawkins formerly worked as a “runner,” a liaison who helps

sports agents develop professional relationships with athletes. In September 2015,

Dawkins became acquainted with Louis Martin Blazer, a financial and business

manager who had once worked primarily for NFL players. To develop

relationships with potential future clients, Blazer had at times paid college football

players in hopes that they would retain his services once they turned pro.

Unbeknownst            to   Dawkins,       Blazer       was   cooperating   with   Government

investigators, who recorded the men’s conversations.

            In December 2015, Dawkins proposed that Blazer give Dawkins money to

pay basketball players whom Dawkins was attempting to recruit. In exchange,



3   See United States v. Thompson, 896 F.3d 155, 159 (2d Cir. 2018).




                                                    7
Dawkins would refer the players to Blazer for financial management services.

Dawkins also proposed that Blazer take over payments Dawkins had been making

to University of South Carolina assistant basketball coach Lamont Evans, 4 who, in

return, was to steer his players to retain Dawkins’s then-employer, a sports

management agency, when they went pro. Dawkins proposed that Blazer develop

a relationship with Evans, who could refer his players to Blazer for financial advice

and management. Blazer, at the Government’s direction, agreed to take over the

payments.

          Around this time, Blazer introduced Dawkins to Munish Sood, an

investment manager, who, with Blazer, took over the payments to Evans. In March

2016, Dawkins, Blazer, Sood, and Evans met and discussed recruiting and paying

players as well as the value of building relationships with assistant coaches.

Dawkins later explained to Blazer and Sood that paying coaches was

advantageous, since coaches could refer still other players if an initial referral did

not work out, and they could limit other potential agents’ and advisors’ access to



4   Evans later became an assistant basketball coach at Oklahoma State University.




                                                 8
their players. In exchange for the bribes Blazer and Sood began to pay, Evans

introduced them to one player and to another player’s mother. During trial, Blazer

and Sood testified extensively about their understandings of these recorded

conversations.

      In June 2017, Dawkins, Sood, and “Jeff D’Angelo,” an undercover FBI agent

posing as a wealthy businessman, formed a sports management company, LOYD,

Inc. (“LOYD”). The plan was for LOYD to develop relationships with college

basketball coaches, who would in turn refer players to LOYD for sports

management services upon turning pro.

      Later in June 2017, two recorded meetings relevant to this appeal occurred

in New York. First, Sood and D’Angelo met with University of Arizona assistant

basketball coach Emanuel “Book” Richardson to discuss buying access to

Richardson’s players. At the close of the meeting, D’Angelo handed Richardson

five thousand dollars. Second, immediately after the Richardson meeting,

Dawkins, Blazer, Sood, and D’Angelo met with Merl Code—a consultant for

Adidas, a major sports apparel company—who had extensive relationships with




                                        9
basketball coaches and players. The purpose of this meeting was to see whether

Code could help LOYD generate business by introducing the LOYD group to his

basketball contacts. At the end of this meeting, D’Angelo gave Code two thousand

dollars.

       In July 2017, Dawkins, Blazer, and D’Angelo met ten college coaches in Las

Vegas and paid some of them bribes of up to $13,000. Although Code was not

present for these meetings, he helped arrange them and advised the LOYD group

on how to talk with the coaches; in particular, he warned that the coaches would

likely be wary of accepting money from people they did not yet trust. After these

meetings, some coaches began to fulfill their end of the bribery bargain by

introducing the LOYD group to players’ families. Shortly thereafter, Dawkins and

Code were arrested. 5




5In a separate trial arising from this series of events and others related to it, Dawkins and Code
were convicted of wire fraud and conspiracy to commit wire fraud, in violation of 18 U.S.C. §§
1343 and 1349, for “engaging in a scheme to defraud three universities by paying tens of
thousands of dollars to the families of high school basketball players to induce them to attend the
universities . . . and covering up the payments so that the recruits could certify to the universities
that they had complied with [NCAA rules] barring student-athletes and recruits from being
paid.” United States v. Gatto, 986 F.3d 104, 109–10 (2d Cir. 2021).




                                                 10
      III.    The defendants’ challenges under 18 U.S.C. § 666(a)(2)

          The defendants’ primary argument on appeal is that the district court

misconstrued § 666(a)(2) in recognizing the basketball coaches in this case as

“agents” of their federally funded university employers and in concluding that the

defendants’ bribery efforts were connected to the “business” of those universities.

They frame the argument primarily as a challenge to the district court’s denial of

their pretrial motion to dismiss the indictment. They also rely on it to maintain

that the district court should have applied a narrower construction of § 666(a)(2)

(presumably when instructing the jury), and that the Government failed to prove

its case under the defense’s proffered interpretation of the statute. As we have

explained, “the pleading standard for an indictment is entirely separate from the

evidentiary standard at trial,” 6 and is different yet again from the question of

whether the jury was properly instructed. We therefore address the pleading

question first, and then turn to the trial questions.




6   United States v. Wedd, 993 F.3d 104, 120 (2d Cir. 2021).




                                                    11
              A. The Superseding Indictment properly alleged a violation of 18
                 U.S.C. § 666(a)(2).

          We find no error in the district court’s denial of the defendants’ motion to

dismiss the Superseding Indictment, which we review de novo. 7 “An indictment is

sufficient as long as it (1) ‘contains the elements of the offense charged and fairly

informs a defendant of the charge against which he must defend,’ and (2) ‘enables

the defendant to plead an acquittal or conviction in bar of future prosecutions for

the same offense.’” 8 To satisfy these requirements, “an indictment need do little

more than . . . track the language of the statute charged and state the time and

place (in approximate terms) of the alleged crime.” 9 Here, Counts One and Two

used the same words as § 666(a)(2) to charge the defendants with trying to

influence an agent of a federally funded organization. Moreover, the Superseding

Indictment was a “speaking indictment” that provided significant detail about the




7   See United States v. Canori, 737 F.3d 181, 182 (2d Cir. 2013).

8Wedd, 993 F.3d at 120 (alteration omitted) (quoting United States v. Alfonso, 143 F.3d 772, 776 (2d
Cir. 1998)).

9   Id. (quoting Alfonso, 143 F.3d at 776).




                                                     12
factual nature of the charges. This was more than enough background to inform

the defendants of when and where the offense conduct took place. Therefore, the

Superseding Indictment was sufficient.

       The defendants argue that the district court should have gone further and

weighed whether certain factual allegations in the Superseding Indictment—

specifically that the coaches were “agents” of the universities and that the bribery

scheme was “in connection” with the universities’ “business” of running an

athletic program—were consistent with the charged violations. The defendants

interpret § 666(a)(2) to require additional showings for someone to be an “agent,”

and for activities to be part of a university’s “business.” But “[a]t the indictment

stage, we do not evaluate the adequacy of the facts to satisfy the elements of the

charged offense. That is something we do after trial.” 10 Otherwise, we would

effectively be asking district courts to engage in summary judgment




10Id. at 121. The only exception that might apply to this general rule is when the Government has
made “a full proffer of the evidence it intends to present at trial.” Id. (quoting Alfonso, 143 F.3d at
776). The defendants do not claim that such a full proffer took place in this case.




                                                  13
proceedings—something that “does not exist in federal criminal procedure.” 11

Thus, the district court correctly denied the defendants’ motion to dismiss the

Superseding Indictment.

              B. The Government proved a violation of § 666(a)(2).

          The defendants also argue, in the alternative, that the district court should

have applied their proposed narrower definitions of “agent” and “business”—a

claim that we read as a challenge both to the jury instructions and to the sufficiency

of the evidence. These arguments turn largely on the same grounds: (1) that the

coaches were not in fact “agents” of the universities under § 666(a)(2) because they

did not control spending of federal funds at the universities or work in a program

within the university that used those funds, and (2) that the bribery scheme was

not “in connection” with the universities’ “business,” the meaning of which

should be limited to the universities’ commercial activities.




11   Id. (quoting United States v. Sampson, 898 F.3d 270, 282 (2d Cir. 2018)).




                                                    14
        The defendants did not preserve these arguments before the district court, 12

and so their challenges would appear to be reviewable only for plain error. 13 Our

standard of review is immaterial, however, because we discern no error at all.

                    1. 18 U.S.C. § 666(a)(2) does not require a nexus between the
                       “agent” of a federally funded organization and the federal
                       funds the organization receives.

        Section 666(a)(2) broadly prohibits conduct designed to improperly

influence or reward the agents of certain federally funded organizations. In

relevant part, the statute provides:




12Although the defendants moved for judgments of acquittal under Rule 29 of the Federal Rules
of Criminal Procedure, they did not challenge the sufficiency of the evidence with respect to either
of these points. Likewise, the defendants did not propose jury instructions that embodied their
reading of § 666(a)(2), nor did they object to the court’s jury instructions on these elements.

13See Fed. R. Crim. P. 30(d) (“A party who objects to any portion of the [jury] instructions . . . must
inform the court of the specific objection and the grounds for the objection before the jury retires
to deliberate. . . . Failure to object in accordance with this rule precludes appellate review, except
[where there was plain error].”); see also Fed. R. Crim. P. 52(b) (“A plain error that affects
substantial rights may be considered even though it was not brought to the court's attention.”);
United States v. Dussard, 967 F.3d 149, 155 (2d Cir. 2020) (“The requirements for obtaining relief
on plain-error review are well established. Under Rule 52(b), before an appellate court can correct
an error not raised in the district court, there must be (1) error, (2) that is plain, and (3) that affects
substantial rights. If all three conditions are met, an appellate court may then exercise its
discretion to notice a forfeited error, but only if (4) the error seriously affects the fairness, integrity,
or public reputation of judicial proceedings.” (internal quotation marks and alterations omitted)),
cert. denied, No. 20-6743 (May 17, 2021) (mem.).




                                                    15
       Whoever . . . corruptly gives, offers, or agrees to give anything of
       value to any person, with intent to influence or reward an agent of an
       organization or of a State, local or Indian tribal government, or any
       agency thereof, in connection with any business, transaction, or series
       of transactions of such organization, government, or agency
       involving anything of value of $5,000 or more[] shall be fined under
       this title, imprisoned not more than 10 years, or both[,] . . . [provided
       that] the organization, government, or agency receives, in any one
       year period, benefits in excess of $10,000 under a Federal program
       involving a grant, contract, subsidy, loan, guarantee, insurance, or
       other form of Federal assistance.

To determine whether a target of corrupt “influence or reward” is an “agent” for

purposes of § 666(a)(2), we “necessarily begin[] with the plain meaning of [the]

law’s text and, absent ambiguity, will . . . end there.” 14 Section 666(d)(1) defines an

“agent” as “a person authorized to act on behalf of another person . . . and, in the

case of an organization . . . , includes a servant or employee, and a partner,

director, officer, manager, and representative.” The district court adhered to this

statutory definition in charging the jury on the agency element of a § 666 violation,

instructing:




14United States v. Ng Lap Seng, 934 F.3d 110, 122 (2d Cir. 2019) (internal quotation marks omitted),
cert. denied, 141 S. Ct. 161 (2020).




                                                16
          The fourth element the government must prove beyond a reasonable
          doubt is that at the time alleged in the indictment, in or about 2016
          to in or about 2017, any men’s college basketball coach who received
          a payment from, or as facilitated by, the defendant you are
          considering was, in fact, an agent of the university that employed
          him. An agent is a person who is authorized to act on behalf of his
          organization. Employees are considered agents of the organizations that
          employ[] them. 15

The italicized language of the jury charge closely tracked the language of the

statute, both identifying that an agent must be “authorized to act on behalf” of the

organization, and explaining that an “employee” falls within the list of statutorily

enumerated types of agents. Because the charge accurately tracked the statute, it

was not erroneous.

          Dawkins and Code do not contest that a straightforward reading of the

statute leads to this conclusion. Rather, they argue that we should disregard the

plain language of § 666 and instead impose a narrowing construction to avoid

“stretch[ing the statute] well beyond its stated purpose.” 16 Otherwise, the




15   Tr. at 1615 (emphasis added).

16   Appellants’ Br. at 39.




                                            17
defendants assert, the term “agent” would sweep so broadly as to include

employees such as “part-time janitor[s]” whose roles are not connected to

“protecting the integrity of federal funds.” 17 The defendants argue that § 666

“agents” are only those who can access or direct the spending of federal funds, or

at least are associated with a division of the university that receives federal funds.

But it is not our place to limit language enacted by Congress in order to pursue the

policy goals posited by the defendants. 18

           We do not write on a blank slate in reaching this conclusion. The Supreme

Court has twice rejected similar attempts to engraft an extratextual “nexus”

requirement onto § 666. Most recently, in Sabri v. United States, the Court rejected




17   Id.

18See Bostock v. Clayton County, 140 S. Ct. 1731, 1738 (2020) (“[O]nly the words on the page
constitute the law adopted by Congress and approved by the President. If judges could add to,
remodel, update, or detract from old statutory terms inspired only by extratextual sources and
our own imaginations, we would risk amending statutes outside the legislative process reserved
for the people’s representatives.”); Rotkiske v. Klemm, 140 S. Ct. 355, 360–61 (2019) (“It is a
fundamental principle of statutory interpretation that ‘absent provisions cannot be supplied by
the courts.’” (internal alteration omitted) (quoting A. SCALIA & B. GARNER, READING LAW: THE
INTERPRETATION OF LEGAL TEXTS 94 (2012))); Conn. Nat’l Bank v. Germain, 503 U.S. 249, 253–54
(1992) (“We have stated time and again that courts must presume that a legislature says in a
statute what it means and means in a statute what it says there.”).




                                              18
the related argument that the statute requires “a nexus between the bribery

proscribed . . . and federal funding” to be a valid exercise of Congress’s authority

under Article I. 19 The Court reasoned that the federal funds did not have to be

directly affected by the bribery scheme because “corruption does not have to be

that limited to affect the federal interest. Money is fungible . . . and corrupt

contractors do not deliver dollar-for-dollar value.” 20 Even if university employees

like the basketball coaches in this case might not directly spend, misuse, or

“fritter[] away” federal dollars, 21 they nevertheless “pose[] a threat to the integrity

of the [federally funded] entity, which in turn poses a threat to the federal funds

entrusted to that entity.” 22 In reaching this conclusion, Sabri built on the Court’s

earlier decision in Salinas v. United States, which held that the adjacent and nearly



19   Ng Lap Seng, 934 F.3d at 138 (citing Sabri v. United States, 541 U.S. 600, 605–06 (2004)).

20   Sabri, 541 U.S. at 606.

21   Id. at 605.

22United States v. Fernandez, 722 F.3d 1, 11 (1st Cir. 2013) (internal quotation marks omitted); see
also United States v. Keen, 676 F.3d 981, 990 (11th Cir. 2012) (“[E]ven if these thieves and cheats are
not specifically using their positions to defraud the entity employing them, it cannot be denied
that their fraudulent conduct poses a threat to the integrity of the entity, which in turn poses a
threat to the federal funds entrusted to that entity.”).




                                                     19
identical provision in § 666(a)(1)(B) prohibiting solicitation of bribes “does not

require the Government to prove the bribe in question had any particular

influence on federal funds.” 23 We are mindful that Sabri abrogated our holding in

United States v. Santopietro, which maintained—even after Salinas—that “at least

some connection [was required] between the bribe and a risk to the integrity of the

federal funded program.” 24 It is now clear that Santopietro was a wrong turn,

corrected by Sabri, and we will not venture down that road again.

           Dawkins and Code encourage us to look not to Sabri, Salinas, and sister-

circuit cases that align with them, 25 but instead to the Fifth Circuit’s ruling in

United States v. Phillips for the proposition that an agent must have control over the

expenditure of federal funds to fall within the scope of § 666(a)(2). 26 In Phillips, the

Fifth Circuit addressed the question of whether the defendant—a corrupt tax


23   522 U.S. 52, 61 (1997).

24   166 F.3d 88, 93 (2d Cir. 1999); see Sabri, 541 U.S. at 604.

25   See Fernandez, 722 F.3d at 11; Keen, 676 F.3d at 990.

26219 F.3d 404, 415 (5th Cir. 2000) (“[T]he statutory term ‘agent’ . . . should be construed . . . to tie
the agency relationship to the authority that a defendant has with respect to control and
expenditure of the funds of an entity that receives federal monies.”).




                                                      20
assessor for a Louisiana parish that received federal funds in the form of food

stamps for parish residents—qualified as an “agent” of the parish for the purposes

of § 666. The court held that he did not, because he was neither an employee nor

an officer of the parish, and because “he was not authorized to act on behalf of the

parish with respect to its funds.” 27 Here, unlike Phillips, the coaches are employees

of the universities. Additionally, to the extent Phillips required the defendant to

have authority over federal funds, it is inconsistent with the Supreme Court’s later

holding in Sabri that § 666(a)(2) does not require a nexus between the bribery and

the federal funding. Indeed, the Fifth Circuit itself has since “suggested that a

broader definition of ‘agent’ is more faithful to the statutory text and purpose and

to [the Fifth Circuit’s] earlier decisions addressing § 666.” 28




27   Id. at 413.

28United States v. Shoemaker, 746 F.3d 614, 622 n.7 (5th Cir. 2014); see also id. (“Phillips added ‘extra-
textual teeth’ to the ‘agent’ definition by requiring the agent to have power over the
organization’s funds . . . .” (quoting United States v. Lipscomb, 299 F.3d 303, 313 (5th Cir. 2002))).




                                                   21
           Similarly unpersuasive is the defendants’ reliance on United States v. Sunia 29

to support their argument that the coaches are not agents of federally funded

organizations because the universities’ athletic programs—as opposed to the

universities as a whole—do not receive federal funding. In Sunia, the U.S. District

Court for the District of Columbia considered whether the defendants, who were

employees of the legislative branch of the American Samoa government, were

“agents” for the purposes of § 666(a)(1)(A), where it was the executive branch of

the American Samoa government that received the federal funds giving rise to the

indictment. The Government argued that § 666(a) applied to the defendants

because they were agents of the American Samoa government more generally.

Relying on Phillips, the district court rejected this argument, holding that the

statute required the defendants to be agents of the particular government agency

receiving the federal funds. 30




29   643 F. Supp. 2d 51 (D.D.C. 2009).

30   Id. at 63–64.




                                              22
          Sunia is not helpful to the defendants. First, Dawkins and Code fail to

explain why, for the purposes of § 666, we can slice up a university’s various

programs—say, distinguishing its athletic programs from its academic

programs—when what the statute requires is that the “organization” receive

federal funding, not that a particular department or program of that organization

do so. 31 In other statutes, such as Section 504 of the Rehabilitation Act, Congress

has demonstrated its ability to differentiate more finely between whole

organizations or governments on the one hand, and a specific “program or

activity” on the other. 32 We must therefore give effect to Congress’s choice not to

delineate matters so finely in § 666 when speaking of an “organization” rather than

a subset of that organization or its activities.

          Second, Sunia did not concern § 666(d)(1)’s definition of an “agent.” Rather,

the district court’s focus was on § 666(d)(2), which defines the statute’s coverage




31   See 18 U.S.C. § 666(b).

32See T.W. v. N.Y. State Bd. of L. Examiners, 996 F.3d 87, 92–95 (2d Cir. 2021) (considering the scope
of Section 504 of the Rehabilitation Act, 29 U.S.C. § 794(a), which provides immunity from suit to
an arm of the State unless it is a “program or activity receiving Federal financial assistance”).




                                                 23
as extending to government “subdivisions” in holding that “agents” of a

“government agency” must work for the particular governmental subdivision that

receives federal funds to trigger application of § 666. 33 Even assuming that Sunia

was correct that § 666(d)(2) requires tying federal funding to a specific

“government agency,” that holding does not pertain to § 666(d)(1) or call into

question that the relevant “organization” under that subsection is the university—

including all of its component parts.

          In § 666(a)(2), Congress has defined the scope of its efforts to preserve the

integrity of federal programs broadly and, as courts, it is not our role to second-

guess that legislative judgment and to invent additional requirements that we

think might better address the problem. 34 We therefore hold that, in order to prove

a violation of § 666(a)(2), the Government need not prove a nexus between the

agent to be influenced or rewarded and the federal funding that the relevant


33   643 F. Supp. 2d at 62–63.

34Indeed, the Supreme Court has explained that the purpose of § 666 is to “protect the integrity
of the vast sums of money distributed through Federal programs from theft, fraud, and undue
influence by bribery,” Sabri, 541 U.S. at 606 (quoting S. Rep. No. 98-225, at 370 (1983), as reprinted
in 1984 U.S.C.C.A.N. 3182, 3511), and § 666(a)(2) “addresses the problem at the source of bribes,”
id. at 605.




                                                 24
organization receives. Specifically, the Government need not prove that the agent

had any control over the federal funding received by the organization, or that the

agent worked in a specific program within the organization that used those federal

dollars. Accordingly, the district court’s jury instruction, which did not so limit the

definition of “agent,” was not erroneous.

       Having confirmed the legal meaning of “agent,” we can quickly dispatch

the defendants’ challenge to the sufficiency of the evidence on this point. The

undisputed trial evidence showed that the bribed coaches were employees of their

universities throughout the course of the charged § 666 scheme. Employees are

agents under § 666(d)(1). Accordingly, we hold that there was sufficient evidence

for a rational jury to conclude, beyond a reasonable doubt, that these coaches were

agents of their universities. 35




35See United States v. McCoy, 995 F.3d 32, 61 (2d Cir. 2021) (“In considering a challenge to the
sufficiency of the evidence to support a conviction, we view the evidence, whether direct or
circumstantial, in the light most favorable to the government, crediting every inference that could
have been drawn in the government’s favor, and deferring to the jury’s assessments of witness
credibility and the weight of the evidence.”); id. (“[A] conviction will be upheld so long as, ‘any
rational trier of fact could have found the essential elements of the crime beyond a reasonable
doubt.’” (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979))).




                                                25
                      2. The bribes paid by the defendants to the university
                         basketball coaches in exchange for influence exerted over
                         student-athletes were “in connection” with a university’s
                         “business.”

          The district court instructed the jury that “the phrase ‘business or

transaction’ is not limited to transactions or to commercial business of the

universities, but includes intangible aspects of the business of the organization,”

and that the “business or transaction” involved in this case was “the operation and

administration of the university’s men’s basketball program.” 36 The defendants

make two related arguments on this point, one essentially legal and the other

essentially factual.



36   Tr. at 1610–11. The full instruction on this element read:

          The business or transaction that the defendant you are considering sought to
          influence does not have to relate to federal funding. In other words, while you
          must find that the university that employed the relevant men’s basketball coach
          received more than $10,000 in federal benefits, the defendants need not have paid,
          offered, or agreed to offer bribes as to any business or transaction having to do
          with the federal funding. Further, the phrase “business or transaction” is not
          limited to transactions or to commercial business of the universities, but includes
          intangible aspects of the business of the organization. . . . Here, the government
          argues that the defendants offered or agreed to give something of value corruptly
          with the intent that the men’s college basketball coach be influenced or rewarded
          in connection with some business or transaction of that coach’s university, namely,
          the operation and administration of the university’s men’s basketball program.




                                                    26
          First, they argue that the term “business” in § 666(a)(2) must be construed

narrowly to include only commercial activity. They contend that defining

“business” more broadly to include the running of a university athletic program,

as the district court did, would render this element of the law a nullity, because

anything could then be a business of a federally funded organization. According

to Dawkins and Code, the term “business” must be interpreted to mean

commercial activity to ensure that § 666(a)(2) is “consistent[ly] and predictabl[y]”

applied. 37 But that construction is at odds with the statute itself.

          The Seventh Circuit considered and rejected the same argument in United

States v. Robinson, holding that the term “business” did not need to be understood

in the commercial sense, 38 and we agree with the Robinson court’s analysis. At issue

in that case was whether bribing a police officer to shield the defendant’s drug

trafficking operations from police scrutiny was in connection with the “business”

of law enforcement for the purposes of § 666(a)(2). The defendant argued it was



37   Appellants’ Br. at 48.

38   663 F.3d 265, 275 (7th Cir. 2011).




                                           27
not, because such business is not commercial in nature. The Seventh Circuit

disagreed for several reasons.

        To begin, it concluded that the surrounding language of § 666(a)(2) supports

an “expansi[ve]” interpretation of the word “business.” 39 The court noted that

while the many dictionary definitions of “business” range from narrow to broad,

this surrounding language reveals that “the term ‘business’ has a broader

[statutory] meaning.” 40 Further, the court recognized that it would contradict the

express statutory text for “business” to be limited to commercial activities, because

such a limiting interpretation “would have the effect of excluding bribes paid to

influence agents of state and local governments,” which are explicitly included




39Id. at 273 (“The statute targets bribes solicited or offered . . . ‘in connection with any business . . .
[of a federally funded organization] involving anything of value of $5,000 or more.’ . . . ‘Any’ and
‘anything’ are terms of expansion.” (quoting 18 U.S.C. § 666(a)(2))).

40Id. at 274 & n.4. Indeed, this range of meanings is on display in President Coolidge’s oft-quoted
(or misquoted) remark: “[T]he chief business of the American people is business.” See Robert
Sobel, Coolidge and American Business, Calvin Coolidge Presidential Foundation,
https://www.coolidgefoundation.org/resources/essays-papers-addresses-35/ (last visited March
30, 2021). Coolidge’s pithy statement captures two common meanings of “business”—the first
being a particular field of endeavor, and the second being commercial activity.




                                                    28
within the scope of § 666(a)(2). 41 Finally, the court looked to the purpose of the

statute and determined that it supported a broad reading of the term “business,”

as “[b]ribes paid to influence the intangible, noncommercial business of a federally

funded organization threaten to undermine the integrity of those organizations no

less than bribes paid to influence . . . commercial-like transaction[s].” 42

           Section 666 is indeed written in expansive terms, and in Ng Lap Seng we

recognized that the statute “[n]owhere . . . place[s] any definitional limits on the

business or transactions to be influenced—beyond requiring them to be ‘of’ the

organization receiving more than $10,000 in federal funding and to have a ‘value

of $5,000 or more.’” 43 This capacious understanding of the “business” element

does not render it a nullity; it allows the statute to do its intended work. It is the

defendants’ exclusion of noncommercial business from the scope of the statute that

would render the statute inoperative in a vast swath of cases. Accordingly, we



41   Robinson, 663 F.3d at 274.

42   Id. at 275.

43Ng Lap Seng, 934 F.3d at 133 (quoting 18 U.S.C. § 666(a)(2) and contrasting its language with
“official act” bribery proscribed by 18 U.S.C. § 201(b)(1)(A)).




                                              29
hold that the district court correctly instructed the jury that, for purposes of

§ 666(a)(2), “the phrase ‘business or transaction’ is not limited to transactions or to

commercial business of the universities, but includes intangible aspects of the

business of the organization.” 44

       Second, in what amounts to a challenge to the sufficiency of the evidence,

the defendants challenge the characterization of the “business” affected by the

scheme to bribe coaches. They argue that, at most, the payments related to

recommending financial advisors to basketball players, or to running an NCAA-

compliant athletic program—and that neither of those constitutes the “business”

of a university under any definition of the term. But that is not how the jury was

charged, or how the government presented its case. The court instructed that the

business at issue here was “the operation and administration of the university’s




44Tr. at 1610. Because we conclude that § 666 prohibits bribes in connection with the business of
a federally funded organization regardless of its commercial or noncommercial character, we
need not consider whether a university athletic program constitutes commercial activity. Cf.
Gatto, 986 F.3d at 110 (“We have no doubt that a successful men’s basketball program is a major
source of revenue at certain major universities, but we need not be drawn into the debate over
the extent to which college sports is a business.”).




                                               30
men’s basketball program.” 45 At trial, there was evidence of what that business

entailed, including that: the coaches were employed to run those programs; they

were expected to advise student-athletes about off-court decisions like selecting

agents; they were expected to ensure compliance with NCAA rules; and their

employment contracts prohibited them from accepting money from outside

advisors to influence student-athletes. The evidence showed that the bribes were

in connection with those aspects of the universities’ business. That is, Dawkins and

Code conspired to bribe (and Dawkins did bribe) coaches to exercise influence

over student-athletes—influence they had by virtue of their employment at the

universities and positions in the universities’ athletic departments—to steer those

student-athletes toward particular financial advisors.

           The defendants argue that this conclusion means that § 666(a)(2)

criminalizes the breaking of private rules, such as those governing NCAA

programs. But the district court was careful to instruct the jury that the defendants

were not charged with violating NCAA rules. Evidence that NCAA rules were



45   Tr. at 1611.




                                         31
broken illustrated how the bribery scheme related to university business, and it

was also probative of the defendants’ corrupt intent. Perhaps the starkest

demonstration of the connection between the bribes and the university athletic

programs was that the coaches’ misconduct put the universities at risk of suffering

financial and other penalties imposed by the NCAA, of which the universities

were members. But the offense itself remained the bribery—that is, corruptly

giving or agreeing to give money to the coaches to influence their actions in

connection with university business. Viewed in the light most favorable to the

jury’s verdict, this evidence established a clear connection between the bribery

scheme and the business of the universities, and thus was sufficient to support the

bribery convictions.

      IV.     The statute is constitutional as applied to Dawkins and Code.

          We review de novo, 46 and find no error in, the district court’s legal conclusion

that § 666(a)(2) is not unconstitutionally vague as interpreted and applied to

Dawkins and Code. The void-for-vagueness doctrine requires that “a penal statute



46   See New York State Rifle & Pistol Ass'n, Inc. v. Cuomo, 804 F.3d 242, 252 (2d Cir. 2015).




                                                     32
define the criminal offense with sufficient definiteness that ordinary people can

understand what conduct is prohibited and in a manner that does not encourage

arbitrary and discriminatory enforcement.” 47 “Statutes carrying criminal penalties

or implicating the exercise of constitutional rights . . . are subject to a more

stringent vagueness standard than are civil or economic regulations.” 48 However,

the statute “need not achieve meticulous specificity, which would come at the cost

of flexibility and reasonable breadth.” 49

          The defendants argue that § 666 is unconstitutional as applied to them

because (1) ordinary people reading its terms would not understand the statute to

prohibit paying college coaches to steer their student-athletes to retain certain

business advisors; and (2) such a broad prohibition would enable the Government

to engage in discriminatory enforcement. We disagree.




47   Id. at 265 (internal quotation marks omitted).

48   Id. (internal quotation marks omitted).

49United States v. Rosen, 716 F.3d 691, 699 (2d Cir. 2013) (quoting Mannix v. Phillips, 619 F.3d 187,
197 (2d Cir. 2010)).




                                                      33
      As we have already discussed, the district court’s interpretation of “agent”

and “business” was not impermissibly broad or divorced from the anti-bribery

statute’s intended purpose, which is to safeguard federal funds and the integrity

of the institutions that receive them. Section 666(d)(1) expressly defines agents to

include employees (like the coaches here), and § 666(a)(2) nowhere suggests that

bribes must relate only to particular programs or divisions, within an

organization, that benefit from federal funds. Likewise, we have just explained

that the term “business” naturally includes both commercial and noncommercial

activity. Accordingly, we conclude that ordinary people would understand

§ 666(a)(2) to proscribe corrupt payments to an employee of a university, which

receives federal funds, in order to influence the employee to take action favorable

to the bribe-payor in a matter that is connected to the university’s business—here,

the administration and operation of its athletic program. Dawkins and Code’s

efforts to construct a wall between the universities and their athletic programs fail

to convince us otherwise. And because § 666 specifically prohibits bribery aimed

at agents of federally funded organizations, its language “is adequate . . . to avoid




                                         34
arbitrary enforcement” against Dawkins and Code. 50 We therefore hold that the

statute as applied is constitutionally sound.

       V.      The district court did not abuse its discretion when making the
               challenged evidentiary rulings.

            We now turn to the defendants’ numerous evidentiary challenges, which

we find uniformly without merit. Judges are entrusted with considerable

discretion when deciding which evidence to admit or exclude at trial. 51 We will

reverse for an abuse of discretion only when an evidentiary ruling is “manifestly

erroneous” 52 or “arbitrary and irrational.” 53 “Either an error of law or a clear error

of fact may constitute an abuse of discretion.” 54

            As an initial matter, we reject the defendants’ request for a heightened

standard of de novo review as to their evidentiary challenges. While the Fifth and



50   Ng Lap Seng, 934 F.3d at 135.

51   See United States v. Skelos, 988 F.3d 645, 662 (2d Cir. 2021).

52   Id.

53   Gatto, 986 F.3d at 117 (quoting United States v. White, 692 F.3d 235, 244 (2d Cir. 2012)).

54Boyce v. Soundview Tech. Grp., Inc., 464 F.3d 376, 385 (2d Cir. 2006) (quoting Schering Corp. v.
Pfizer, Inc., 189 F.3d 218, 224 (2d Cir. 1999)).




                                                      35
Sixth Amendments guarantee the right to present a defense, 55 the defendants

nevertheless must, “[i]n the exercise of this right, . . . comply with established rules

of procedure and evidence designed to assure both fairness and reliability in the

ascertainment of guilt and innocence.” 56 “Restrictions on presenting evidence do

not offend the Constitution if they serve ‘legitimate interests in the criminal trial

process’ and are not ‘arbitrary or disproportionate to the purposes they are

designed to serve.’” 57 Thus, when a district court restricts evidence based on a

legitimate application of the Federal Rules of Evidence, abuse of discretion

remains the proper standard for our review, and we will afford the district court

the customary “wide latitude to exclude irrelevant, repetitive, or cumulative

evidence.” 58




55   See United States v. Stewart, 433 F.3d 273, 310 (2d Cir. 2006).

56Chambers v. Mississippi, 410 U.S. 284, 302 (1973); see also Stewart, 433 F.3d at 311 (“It is . . . well-
settled that the right is subject to the application of procedural and evidentiary rules.”).

57   Stewart, 433 F.3d at 311 (quoting Rock v. Arkansas, 483 U.S. 44, 55–56 (1987)).

58United States v. Holmes, 44 F.3d 1150, 1157 (2d Cir. 1995) (citing Delaware v. Van Arsdall, 475 U.S.
673, 679 (1986)).




                                                     36
              A. The district court did not abuse its discretion in excluding
                 testimony about Code’s order, “Do not accept money from these
                 people.”

          Code sought to call Blondell Tutwiler and Warren Broughton as defense

witnesses to testify to overhearing Code, on separate occasions, speaking on the

telephone and telling his interlocutor: “Do not accept money from these people.”59

He now faults the district court for excluding this testimony on hearsay and

relevancy grounds.

          The hearsay ruling was error. Hearsay is an “out-of-court ‘assertion’ that is

‘offered to prove the truth of the matter asserted in the statement.’” 60 The

statement “[d]o not accept money from these people” was an order, i.e., an

imperative rather than a declarative statement, and it was offered not for its truth,

but for the fact that it was said. It was therefore not hearsay. 61




59   Doc. 226 at 1, Dkt. No. 17-684.

60United States v. Coplan, 703 F.3d 46, 84 (2d Cir. 2012) (internal alterations omitted) (quoting Fed.
R. Evid. 801(a), (c)).

61   See United States v. Bellomo, 176 F.3d 580, 586 (1999) (“Statements offered as evidence of
commands . . . rather than for the truth of the matter asserted therein, are not hearsay.”).




                                                 37
          However, the district court did not abuse its discretion in excluding the

statement on relevancy grounds. Rule 402 of the Federal Rules of Evidence

provides, as a foundational matter, that evidence is admissible only if it is relevant.

Rule 104(b) further provides: “When the relevance of evidence depends on

whether a fact exists, proof must be introduced sufficient to support a finding that

the fact does exist. The court may admit the proposed evidence on the condition

that the proof be introduced later.” “In determining whether [a party] has

introduced sufficient evidence to meet Rule 104(b), . . . [t]he court simply examines

all the evidence in the case and decides whether the jury could reasonably find the

conditional fact . . . by a preponderance of the evidence.” 62

          The relevance of Code’s statement, “[d]o not accept money from these

people,” is conditioned on other facts, namely to whom Code was speaking and

whom he meant by “these people.” According to Code, he was talking to the

coaches he sent to Las Vegas to meet with members of LOYD, and he was ordering

them not to take money at the meetings. To prove this, Code sought to introduce



62   Huddleston v. United States, 485 U.S. 681, 690 (1988).




                                                    38
evidence that the dates of the phone calls coincided with the dates of the Las Vegas

meetings where Dawkins bribed certain coaches. Code also proffered that the

witnesses overheard him discussing meeting times and room numbers during one

call. However, the proffered testimony was hazy about timing, indicating only that

the phone calls occurred “in the weeks immediately preceding” the Las Vegas

meeting. Further, Code did not proffer that these witnesses could have testified

about who was on the other end of these phone calls, or to whom Code was

referring when he said “these people.” Faced with such a meager proffer, the

district court did not abuse its discretion in excluding testimony about these calls

as irrelevant.

          B. The district court did not abuse its discretion in refusing to admit
             testimony regarding Code’s explanation of his agreement with
             LOYD.

      Code also sought to offer Broughton’s testimony that, sometime after

overhearing Code on the phone, Code told Broughton that LOYD was paying him

a consulting fee to arrange meetings with various coaches. Code argued that this

testimony was admissible pursuant to the “state of mind” exception to the rule




                                         39
against hearsay 63 because he was offering it to demonstrate his understanding of

his relationship with LOYD; he was not offering the statement as evidence of the

actual nature of his relationship with LOYD. The district court was not persuaded,

nor are we.

          Rule 803(3) provides a hearsay exception for “[a] statement of the

declarant’s then-existing state of mind (such as motive, intent, or plan).” This

exception specifically excludes “a statement of memory or belief to prove the fact

remembered or believed.” 64 That exclusion “is necessary to prevent the exception

from swallowing the hearsay rule. This would be the result of allowing one’s state

of mind, proved by a hearsay statement, to provide an inference of the happening

of an event that produced the state of mind.” 65

          Broughton’s proffered testimony did not reflect Code’s state of mind within

the meaning of Rule 803(3). Rather, Code’s statement regarding his relationship




63   See Fed. R. Evid. 803(3).

64   Fed. R. Evid. 803(3).

65   United States v. Cardascia, 951 F.2d 474, 487 (2d Cir. 1991).




                                                     40
with LOYD was an assertion of fact—that is, an archetypal hearsay statement—

not a statement of motive or intent. In sum, the district court acted well within its

discretion in excluding this testimony.

               C. The district court did not abuse its discretion in refusing to admit
                  portions of Code’s recorded phone call with Munish Sood.

           Code also sought to introduce a portion of a recorded August 8, 2017, phone

call between Code and Munish Sood. On the recording, Code recounted a previous

conversation with Dawkins; he told Sood: “[I] said, Christian, look . . . You’re not

paying my guys.” 66 The district court granted the Government’s motion to

preclude the recording as hearsay, finding that these statements also did not fall

into the state of mind exception because “Mr. Code is recalling a past statement

that he made and offering the fact that he made the statement for its truth.” 67 The

district court was correct.




66   Tr. at 1087.

67   Tr. at 809–10.




                                             41
                      1. The district court properly excluded this phone call as
                         hearsay.

          “[A]n expression of state of mind on one occasion may be relevant to state

of mind at a later time where the statement reflects ‘a continuous mental

process,’” 68 but “[w]hether a statement is part of a continuous mental process and

therefore admissible under the present state of mind exception is necessarily a

question for the trial court.” 69 We agree with the district court that Code’s August

8, 2017, statement was not admissible to show his state of mind as of the time of

the Las Vegas meetings. To the contrary, it was simply hearsay layered on

hearsay—that is, an assertion of fact regarding an earlier assertion of fact. The most

recent layer was the recorded call, when Code asserted that he had previously

made a particular statement to Dawkins; the older layer was Code’s earlier

assertion of a purportedly true fact (that Dawkins was not paying Code’s




68United States v. Farhane, 634 F.3d 127, 172 (2d Cir. 2011) (Raggi, J., concurring) (quoting Cardascia,
951 F.2d at 488).

69   Cardascia, 951 F.2d at 488.




                                                  42
“guys”). 70 The district court correctly concluded that these layered statements did

not demonstrate a state of mind and, therefore, did not abuse its discretion in

refusing to admit the phone call.

                  2. The district court did not abuse its discretion in refusing to
                     admit the phone call under Rule 807.

       Insofar as the district court also rejected Code’s subsequent request to admit

the phone call under the residual hearsay exception found in Rule 807, we identify

no abuse of discretion.

       Rule 807 permits a hearsay statement to be admitted into evidence if it is (1)

“supported by sufficient guarantees of trustworthiness—after considering the

totality of circumstances under which it was made and evidence, if any,

corroborating the statement,” and (2) “more probative on the point for which it is




70Even if we were to construe Code’s remembered statement to Dawkins as an order to Dawkins
not to pay Code’s “guys,” that does not change the analysis of Code’s statement on the recorded
call; that assertion of fact cannot be read as a statement of Code’s then-existing state of mind
regardless of whether it was layered on top of another assertion of fact or an order. Code offered
the statement in the recorded call “to prove the fact remembered or believed,” which is hearsay.
Fed. R. Evid. 803(3). Whether the fact remembered or believed was that Dawkins was not paying
Code’s guys or that Code ordered Dawkins not to pay his guys, Code’s statement on the call was
inadmissible.




                                               43
offered than any other evidence that the proponent can obtain through reasonable

efforts.” 71 In United States v. Bryce, we explained:

           [Rule 807] permits admission of hearsay if (i) it is particularly
           trustworthy; (ii) it bears on a material fact; (iii) it is the most probative
           evidence addressing that fact; (iv) its admission is consistent with the
           rules of evidence and advances the interests of justice; and (v) its
           proffer follows adequate notice to the adverse party. 72

           As to the first prong, we found in Bryce that the defendant’s statements were

sufficiently trustworthy when obtained via covert wiretap and against the

declarant’s penal interest. 73 Code’s statement was obtained by wiretap, but it was

not against his penal interest—in fact, it was self-serving. A few weeks before the

call, Code and Sood entered a consulting agreement with Sood agreeing to pay

Code a fee for referring professional basketball players to Sood’s financial

advisory business. Code, therefore, had an incentive to convince Sood of his ability

to refer business to Sood without relying on bribing coaches. Code’s statements on




71   Fed. R. Evid. 807(a).

72   208 F.3d 346, 350–51 (2d Cir. 1999).

73   See id. at 351.




                                                44
the call are thus not accompanied by sufficient guarantees of trustworthiness as

required by Rule 807.

          As to the third prong, the phone call was not “the most probative evidence

addressing” 74 the fact at issue because Dawkins testified at trial that Code had

instructed him not to introduce one of their partners to any coaches who would

accept bribes. Code, therefore, had a factual basis to argue that he instructed

Dawkins not to bribe coaches, even without admitting the phone call. Because the

recorded phone call did not meet the first or third prong of the Bryce test, the

district court acted within its discretion in excluding it.

              D. The district court properly excluded evidence of Dawkins’s prior
                 good acts.

          Dawkins sought to call then-University of Arizona head basketball coach

Sean Miller and Louisiana State University head basketball coach Will Wade as

witnesses to prove that Dawkins had “relationships with much more powerful

coaches than the assistant coaches he was charged with bribing, and that he made




74   Bryce, 208 F.3d at 350.




                                           45
no attempt whatsoever to bribe the more influential coaches.” 75 Dawkins argues

that this evidence tends show that he lacked specific intent to commit the charged

offenses.

          The district court did not abuse its discretion in refusing to allow testimony

regarding Dawkins’s relationships with coaches whom he did not bribe. Federal

Rule of Evidence 404(b)(1) provides that, with certain exceptions not relevant here,

“[e]vidence of any . . . crime, wrong, or act is not admissible to prove a person’s

character in order to show that on a particular occasion the person acted in

accordance with the character.” More to the point here, “[a] defendant may not

seek to establish his innocence . . . through proof of the absence of criminal acts on

specific occasions.” 76 No less than evidence of a defendant’s prior “bad acts” used

to show that he committed the crime charged, such “good acts” evidence is only

relevant if we assume that a defendant acted in conformity with those prior good




75   Appellants’ Br. at 72.

76   United States v. Scarpa, 897 F.2d 63, 70 (2d Cir. 1990).




                                                     46
acts—i.e., if we make the exact propensity inference Rule 404(b)(1) is designed to

prohibit. 77

           In urging otherwise, Dawkins offers three unconvincing theories. First, he

argues that it would not have made sense for him to bribe assistant coaches,

because “the head coach would have been the logically more influential person to

bribe.” 78 But that is just a variant of “good acts” evidence—like arguing that

someone must not have robbed a small bank because he once passed up an

opportunity to rob a bigger bank. And in any event, Dawkins himself explained

(in a recorded call) why it made perfect sense to bribe only assistant coaches: head

coaches are already “making too much money, and it’s too risky.” 79




77See United States v. Bendetto, 571 F.2d 1246, 1249–50 (2d Cir. 1978) (“[C]haracter evidence has
long been admissible only in the form of reputation and not in the form of a recitation of good or
bad acts.” (citing Michelson v. United States, 335 U.S. 469, 477 (1948)); see also United States v.
O’Connor, 580 F.2d 38, 43 (2d Cir. 1978) (affirming district court’s exclusion of testimony that the
defendant had not accepted bribes on previous occasions “because such testimony would in effect
be an attempt to demonstrate [the defendant’s] good character by proof of specific good acts”).

78   Appellants’ Br. at 74.

79   Tr. at 1473.




                                                47
       Second, Dawkins argues that because he had pre-existing relationships with

head coaches, he already had access to players and, therefore, lacked a motive to

bribe lower-level coaches for access he already possessed. Dawkins forfeited this

argument by failing to raise it before the district court, but in any event it is

unpersuasive. There was no evidence that Dawkins had ever obtained any clients

of his own, much less through head coaches.

       Third, Dawkins contends that he needed to call Miller to rebut evidence

suggesting that Dawkins wanted to bribe Miller. This final argument is both

forfeited (because it was not presented to the district court) and meritless (because

Miller could not have refuted the proposition that Dawkins had an unexecuted

intention to bribe him).

       Accordingly, the district court did not abuse its discretion in refusing to

allow Dawkins to call those witnesses. 80



80Dawkins and Code also challenge the district court’s denial of their request to call the
undercover FBI agent to testify about potential misconduct by another agent during the
investigation. We agree with the district court that this proffered testimony would not have
related in any way to their guilt or innocence, nor would it have been probative of the
trustworthiness of any witnesses called at trial.




                                            48
              E. The district court did not abuse its discretion in admitting
                 testimony of witnesses’ understandings of conversations with
                 Dawkins and Code.

          Throughout trial, the Government played audio and video recordings of

conversations among Dawkins, Code, Blazer, and Sood. The defendants now fault

the district court for permitting Blazer and Sood to testify, over objection,

regarding their understanding of the conversations with Dawkins and Code in

which they took part.

          A lay witness’s testimony must be “rationally based on the witness’s

perception,” “helpful to clearly understanding the witness’s testimony or to

determining a fact in issue,” and “not based on scientific, technical, or other

specialized knowledge.”       81   The rational-basis requirement “is the familiar

requirement of first-hand knowledge or observation.”                  82   The helpfulness




81   Fed. R. Evid. 701.

 United States v. Rea, 958 F.2d 1206, 1215 (2d Cir. 1992) (quoting Fed. R. Evid. 701 Advisory
82

Committee Note on 1972 Proposed Rules).




                                             49
requirement “is designed to provide ‘assurance[] against the admission of

opinions which would merely tell the jury what result to reach.’” 83

           The district court did not abuse its discretion in permitting Blazer and Sood

to testify regarding their understanding of conversations with Dawkins and Code.

Blazer’s and Sood’s testimony was “rationally based on [their] perception[s].” 84

They were participants in these conversations and therefore possessed the

required first-hand knowledge of their context—knowledge that would not have

been readily available to jurors on their own. 85 As the district court noted, the

conversations included jargon that was “not so well known to folks outside of that

industry,” 86 an industry in which Blazer had worked for over a decade, and




83Id. (quoting Fed. R. Evid. 704 Advisory Committee Note on 1972 Proposed Rules (alteration in
original)).

84   Fed. R. Evid. 701.

85See United States v. Garcia, 413 F.3d 201, 212 (2d Cir. 2005) (“Rule 701 affords the jury an insight
into an event that was uniquely available to an eyewitness. In this respect, the rule recognizes the
common sense behind the saying that, sometimes, ‘you had to be there.’”).

86   Tr. at 384.




                                                 50
therefore the testimony was “helpful to clearly understanding” 87 the often-

confusing recorded conversations.

      VI.     The district court made no reversible errors in providing the
              challenged jury instructions.

          Dawkins and Code raise a number of challenges to the district court’s jury

instructions, claiming there was error in providing “false exculpatory” and

“conscious avoidance” instructions and in failing to provide “adverse inference”

and “multiple conspiracy” instructions. We review each of these challenges de

novo, applying a harmless error standard. 88

              A. Providing a false exculpatory instruction was harmless error.

          Providing the false exculpatory instruction was error, but harmless. At trial,

the Government questioned Dawkins about two recorded phone conversations. In

the first call, Code was heard telling Dawkins: “We’re just gonna take these fools’




87   Fed. R. Evid. 701.

88See United States v. Botti, 711 F.3d 299, 308 (2d Cir. 2013) (“If the defendant objected to an
erroneous jury instruction at trial and raises the same claim of error on appeal, a harmless error
standard of review applies.”); Fed R. Crim. P. 52(a) (“Any error, defect, irregularity, or variance
that does not affect substantial rights must be disregarded.”).




                                                51
money.” 89 Dawkins testified that he understood that statement to mean that

Dawkins and Code would not introduce D’Angelo to coaches who were willing to

accept money. In the second call, Dawkins was heard telling D’Angelo, “I don’t

want you to go down that path.” 90 Dawkins testified that this statement was made

to convince D’Angelo not to pursue paying coaches.

           Prior to Dawkins’s testimony, the Government advised the district court

that it was not planning to request a false exculpatory charge. After Dawkins

testified, however, the Government sought such an instruction, and, over defense

objection, the court charged the jury:

           Now, you’ve heard testimony that a defendant made a statement in
           which he claimed that his conduct was consistent with innocence and
           not with guilt. The government claims that these statements in which
           the defendant attempted to exculpate himself are false. If you find that
           the defendant gave a false statement in order to divert suspicion from
           himself, you may infer that the defendant believed that he was guilty.
           You may not, however, infer on the basis of this alone that the
           defendant is, in fact, guilty of the crimes for which he is charged.
           Whether or not the evidence as to a defendant’s statements shows that
           the defendant believed he was guilty and significance, if any, to be


89   Tr. at 1294.

90   Tr. at 1278.




                                             52
           attached to any such evidence, are matters for you, the jury, to
           decide. 91

           Instructing the jury that false exculpatory statements can evidence

consciousness of guilt is appropriate when the Government presents a substantial

factual predicate at trial showing that the defendant made false statements in an

effort to appear innocent. 92 The instruction is most often (though not only) given

when a defendant made false pretrial statements to law enforcement officers, 93 and

in any event it is typically limited to a defendant’s pretrial statements. 94

           But here, Dawkins’s recorded calls were not exculpatory at all. To the

contrary, they were entirely consistent with the Government’s theory of the case,

which was that the defendants wanted to be strategic about which coaches to pay.




91   Tr. at 1672.

92   See, e.g., United States. v. Strother, 49 F.3d 869, 876–77 (2d Cir. 1995).

93See, e.g., id. (approving instruction where defendant made false exculpatory statements to “bank
officials and federal authorities”); United States. v. Durrani, 835 F.2d 410, 424 (2d Cir. 1987) (“False
exculpatory statements made to law enforcement officials are circumstantial evidence and have
independent probative force.”); United States v. Parness, 503 F.2d 430, 438 (2d Cir. 1974)
(considering false exculpatory statements before grand jury as “circumstantial evidence of guilty
consciousness [that] have independent probative force”).

94   See 1 L. SAND, ET AL., MODERN FEDERAL JURY INSTRUCTIONS-CRIMINAL § 6.05 (2007).




                                                       53
Moreover, Dawkins was talking with his co-conspirators (and an undercover

agent he thought was on board). The Government offers no reason to think that,

during these particular calls while the conspiracy was allegedly in full swing,

Dawkins was trying to lead his co-conspirators astray. Moreover, because

Dawkins was unaware the calls were being recorded, there is no reason to think

Dawkins was trying to deceive any third parties who might have been listening

in.

      The Government’s quarrel is not with Dawkins’s recorded statements so

much as his interpretation of them during his trial testimony. But we have never

held that a defendant’s trial testimony can prompt a false exculpatory instruction.

When defendants testify, it is for the jury to decide whether to accept or reject their

testimony, in whole or in part. In these circumstances, there was no reason to give

the jury a special false exculpatory instruction merely because, at trial, the




                                          54
defendant offered an innocent explanation of his own prior statements that the

Government disputed.

           This error, however, did not affect Dawkins’s and Code’s substantial rights.

The Government presented ample evidence of their guilt beyond Dawkins’s

testimony explaining the two phone calls, such as the recorded phone calls

between Dawkins, Code, Blazer, and Sood, and the testimony of Blazer and Sood.

Further, the district court instructed the jury that Dawkins’s testimony should be

“examine[d] and evaluate[d] . . . just as you would the testimony of any witness” 95

and that guilt could not be inferred solely from a false exculpatory statement.

These instructions rendered harmless any error in the false exculpatory

instruction. 96




95   Tr. at 1661.

96See United States v. Clark, 45 F.3d 1247, 1251 (8th Cir. 1995) (“[T]he court instructed the jury that
[the defendant’s] trial testimony should be judged in the same fashion as that of other witnesses,
so there was at most harmless error.”).




                                                  55
              B. The district court did not err in providing a conscious avoidance
                 instruction.

          Over Code’s objection, the district court provided a standard conscious

avoidance charge to the jury, based in part on Code’s statements during a recorded

conversation. As the defendants’ joint brief challenges this instruction only as to

Code, we consider any error solely with respect to him.

          “The doctrine of conscious avoidance (i.e., ‘willful blindness’) prevents

defendants from avoiding criminal liability by ‘deliberately shielding themselves

from clear evidence of critical facts that are strongly suggested by the

circumstances’ and that, if known, would render them guilty of a crime.” 97 A

conscious avoidance instruction is appropriate when a defendant claims to lack

the knowledge necessary for a conviction, and the evidence presented at trial

would permit a reasonable jury to conclude that the defendant was “aware of a




97   Gatto, 986 F.3d at 122 (quoting Glob. Tech Appliances, Inc. v. SEB S.A., 563 U.S. 754, 766 (2011)).




                                                     56
high probability [of the fact in dispute] and consciously avoided confirming that

fact.” 98

          A conscious avoidance instruction was warranted in this case. Code placed

his knowledge squarely in dispute by asserting that he was unaware that Dawkins

was paying bribes to coaches. Moreover, the Government provided an ample

factual predicate for the conscious avoidance charge. Specifically, it introduced

evidence of a phone call between Dawkins and Code where the two discussed a

meeting wherein Dawkins believed a coach received a $5,000 bribe. Code told

Dawkins that he had spoken to the coach shortly after that meeting, but “we didn’t

discuss numbers, because I’m not even sure if he wanted me to know. . . . But he

would have told me if I’d have asked, but I didn’t ask.” 99 This suggested that Code

deliberately avoided learning the truth from the coach. Further, the Government

introduced evidence that Code told Dawkins they should protect themselves by

being paid only in cash. These “red flags” serve as evidence that Code wanted to


98United States v. Ferrarini, 219 F.3d 145, 154 (2d Cir. 2000) (alteration in original) (quoting United
States v. Rodriguez, 983 F.2d 455, 458 (2d Cir. 1993)).

99   Government’s Suppl. App’x at 42–43.




                                                  57
conduct their activities so as to avoid detection, and that he was aware his dealings

with Dawkins and other co-conspirators were illegitimate. 100

           C. The district court did not err in refusing to provide an adverse
              inference instruction.

       Dawkins and Code requested an adverse inference instruction on the basis

that one of the Government’s “key witnesses,” undercover agent D’Angelo, was

unavailable to them. Initially, Dawkins and Code sought to call D’Angelo to testify

regarding alleged FBI misconduct, but after the district court precluded this

testimony as irrelevant, they sought an instruction permitting the jury to infer

from the Government’s failure to call D’Angelo that the agent’s testimony would

have been adverse to the Government’s case. The district court declined to provide

an adverse inference instruction and instead instructed the jury:

       There are several persons whose names you may have heard during
       the course of the trial but did not appear to testify. I instruct you that
       each party has an equal opportunity, or lack of opportunity, to call
       any of these witnesses. Therefore, you should not draw any inferences
       or reach any conclusions as to what they would have testified to had
       they been called. Their absence should not affect your judgment in


100See United States v. Ferguson, 676 F.3d 260, 278 (2d Cir. 2011) (“Red flags about the legitimacy
of a transaction can be used to show both actual knowledge and conscious avoidance.”).




                                                58
           any way. You should, however, remember my instruction that the law
           does not impose on a defendant in a criminal case, the burden or duty
           of calling any witness or producing any testimony. 101

           The district court did not err in giving the quoted instruction or in refusing

to provide an adverse inference instruction. An adverse inference instruction is

appropriate “[w]hen ‘a party has it peculiarly within his power to produce

witnesses whose testimony would elucidate the transaction’ and fails to produce

such witnesses.” 102 In such a case, “the jury may infer that ‘the testimony, if

produced, would be unfavorable’ to that party.” 103 Here, the district court

correctly denied the defendants’ request to call D’Angelo to testify about potential

misconduct by another agent during the investigation. 104 But if the defendants had

wanted to call D’Angelo to testify about his meetings with the defendants, or for

some other permissible purpose, they clearly could have done so. This case,




101   Tr. at 1661.

  United States v. Torres, 845 F.2d 1165, 1169 (2d Cir. 1988) (quoting Graves v. United States, 150
102

U.S. 118, 121 (1893)).

103   Id. (quoting Graves, 150 U.S. at 121).

104   See supra note 80 (holding that testimony about misconduct was properly excluded).




                                                 59
therefore, falls within the situation we described in United States v. Caccia: “where

a witness is equally available to both sides, but is not called by either side . . . the

court has discretion to (1) give no instruction and leave the entire subject to

summations, (2) instruct the jury that no unfavorable inference may be drawn

against either side, or (3) instruct the jury that an adverse inference may be drawn

against either or both sides.” 105 The district court’s choice of the second option fell

within its broad discretion.

               D. The district court did not err in refusing to provide a multiple
                  conspiracy instruction.

           Code requested a multiple conspiracy instruction, arguing that the evidence

“seem[ed] to demonstrate different agreements with different sort[s] of goals of

working together.” 106 The district court refused to provide this instruction and,

instead, charged the jury that the object of the single conspiracy at issue was

“paying bribes or illegal gratuities to men’s college basketball coaches intending




105   United States v. Caccia, 122 F.3d 136, 139 (2d Cir. 1997) (internal citations omitted).

106   Tr. at 1407.




                                                     60
to influence and reward those coaches in connection with the business of their

respective universities.” 107

           The district court did not err in refusing to give a multiple conspiracy

instruction. Such a charge is appropriate when “the evidence shows separate

networks operating independently of each other,” 108 but it is not warranted when

the evidence shows “that each alleged member agreed to participate in what he

knew to be a collective venture directed toward a common goal.” 109 Though the

jury heard evidence of several conversations among differing groups of people,

those        conversations        did    not     constitute      “separate   networks   operating

independently of each other” 110 and could not be considered distinct conspiracies.

Therefore, the district court did not err in refusing to instruct the jury on multiple

conspiracies.



107   Tr. at 1618.

108   United States v. Barlin, 686 F.2d 81, 89 (2d Cir. 1982).

  United States v. Maldonado-Rivera, 922 F.2d 934, 963 (2d Cir. 1990) (quoting United States v.
109

Martino, 664 F.2d 860, 876 (2d Cir. 1981)).

110   Barlin, 686 F.2d at 89.




                                                      61
VII. Conclusion

  In sum, we hold as follows:

  1. The district court properly denied the motion to dismiss. The indictment

     was sufficient on its face, and the district court properly declined to

     consider, before trial, whether the Government would be able to prove

     the defendants’ guilt based on the factual allegations in the indictment.

  2. To prove a violation of § 666(a)(2), the Government need not prove a

     nexus between the agent to be influenced or rewarded and the federal

     funding that the organization receives. Specifically, the Government

     need not prove that the agent had any control over the federal funding

     received by the organization, or that the agent worked in a program,

     within the organization, that used those federal dollars. Accordingly:

        a. The district court’s jury instruction, which did not so limit the

           definition of “agent,” was not erroneous.

        b. The Government presented sufficient evidence that the coaches, as

           university employees, were “agents” of their universities.




                                    62
3. For purposes of § 666(a)(2), the phrase “business or transaction” is not

   limited to commercial activities of the federally funded organization but

   includes noncommercial activities as well. Accordingly:

      a. The district court’s jury instruction that the “business” involved in

         this case was “the operation and administration of the university’s

         men’s basketball program” was not erroneous.

      b. The Government presented sufficient evidence that the bribery

         scheme was in connection with the business of the universities.

4. Section 666(a)(2) was constitutional as interpreted and applied to the

   defendants.

5. The district court did not abuse its discretion in making any of the

   challenged evidentiary rulings.

6. Although the district court erred in providing a false exculpatory

   instruction to the jury, the error was harmless. The defendants’

   remaining challenges to the jury instructions lack merit.




                                  63
      We therefore AFFIRM the district court’s October 22, 2019, judgments of

conviction.




                                     64